Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on 6/01/2022. Claims 1-20 are pending in the application and have been examined. Claims 1, 3-5, 7-9, 11-12, 17 and 20 have been amended.

Response to Amendments
Applicant’s amendment on Specification Objection:
Prior Objections to the Specification have been withdrawn because the specification has been amended.

Response to Arguments
Applicant’s arguments on 35 U.S.C 102/103:
Applicant’s arguments, see pages 13-19, filed on 6/01/2022, with respect to the rejection(s) of claims 1-20 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Rekhter et al. Patent No. US 7,369,556 B1.

Allowable Subject Matter
Claims 5, 7, 11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cassar Publication No. US 2007/0112975 A1 (Cassar hereinafter) in view of Rekhter et al. Patent No. US 7,369,556 B1 (Rekhter hereinafter).

Regarding claim 1,
Cassar teaches a first network device, comprising: a processor; and a memory coupled to the processor and configured to store instructions that, when executed by the processor, cause the first network device to be configured to:
receive Border Gateway Protocol (BGP) routing information from a second network device, wherein the BGP routing information comprises a destination address and a next-hop address for the destination address (Para 0100 and Fig. 6 - PE Right 22 is connected to a customer site and learns prefix 124.2.2.0/24 from the site. PE Right 22 advertises an BGP VPNv4 update with a next hop of 123.1.1.2 (the transport address of PE Right) and the destination address prefix 124.2.2.0/24 to PE left 20; So, PE Left 20 will interpret this as a next hop on the tunnel overlay network in the RiV).
determine a manner of performing route recursion on the next-hop address (Para 0069 and Fig. 5 - the example of a VPN prefix 100.4.4.0/24 advertised using BGP with a next hop of 123.1.1.4. This BGP VPNv4 update is interpreted as an instruction that a VPN prefix 100.4.4.0/24 is reachable by tunneling to 123.1.1.4; Para 0075 - the prefix 100.4.4.0/24 will be installed so as to send traffic via a tunnel interface (as a recursive route which resolves to a prefix through a tunnel interface). The BGP next hop is used as the tunnel endpoint address; and Para 0091-0092 - based on attributes of the advertised prefix, an operator could decide that traffic going to prefixes advertised with community A should be resolved in RiV A and are consequently transported through tunnel 1 with output feature set 1. Prefixes with community B also behind PE2 should be resolved in RiV B and consequently transported through tunnel 2 with output feature set 2).
Cassar does not explicitly disclose
determine a manner of performing route recursion on the next-hop address based on attribute information, wherein the manner of performing route recursion comprises either Internet Protocol (IP) recursion or tunnel recursion;
perform the IP recursion on the next-hop address when the attribute information indicates to perform the IP recursion on the next-hop address, wherein the IP recursion comprises determining a direct next-hop address; and 
perform the tunnel recursion on the next-hop address when the attribute information indicates to perform the tunnel recursion, wherein the tunnel recursion comprises determining a tunnel identifier. 
Rekhter teaches:
determine a manner of performing route recursion on the next-hop address based on attribute information, wherein the manner of performing route recursion comprises either Internet Protocol (IP) recursion or tunnel recursion (because this limitation has multiple alternatives and it is only require the examiner to select one alternative. The examiner chooses to select the first alternative "wherein the manner of performing route recursion comprises Internet Protocol (IP) recursion”: Fig. 5: fifth row of fig. 5 stated that the update message from PE1 includes attribute values “AFI = IPv4” which associates a particular Network Layer protocol with the next hop information; and Col. 59 lines 62-65 - Address Family Identifier (AFI): This field carries the identity of the Network Layer protocol associated with the Network Address that follows, So, based on the AFI attribute information (IPv4) from the received message, the manner of performing route recursion (IP recursion) is determined)
perform the IP recursion on the next-hop address when the attribute information indicates to perform the IP recursion on the next-hop address, wherein the IP recursion comprises determining a direct next-hop address (Col. 20, lines 11-20 - In response to this message, PE2 extracts the NLRI field's VPN-IPv4 value and decodes it into a VPN identifier and an IPv4 address prefix. In its FIB for that VPN, it creates an FIB entry that maps the IPv4 prefix to a next hop and a tag-stack operation. The next-hop value is PE1's address (since PE1's address appeared in the message's next-hop field). The tag-stack operation is "push tag value T3 onto the tag stack." Since PE1 is not a direct neighbor of PE2, this is a recursive FIB entry)
perform the tunnel recursion on the next-hop address when the attribute information indicates to perform the tunnel recursion, wherein the tunnel recursion comprises determining a tunnel identifier (Because the previous limitation has multiple alternatives and it is only require the examiner  to select one alternative. The examiner chooses to select "wherein the manner of performing route recursion comprises Internet Protocol (IP) recursion”. Since these limitations are linked to another alternatives that is not selected, therefore, these limitations are not examined). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cassar to include the teachings of Rekhter. The motivation for doing so is to provide the network transportation of application data from one application to another.

Regarding claim 3, the first network device of claim 1,
Cassar does not explicitly disclose
wherein the IP recursion comprises common IP recursion or flow specification. 
Rekhter teaches:

wherein the IP recursion comprises common IP recursion or flow specification (FlowSpec) route recursion (Col. 20, lines 11-20 - Since PE1 is not a direct neighbor of PE2, this is a recursive Forwarding Information Base (FIB) entry). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cassar to include the teachings of Rekhter. The motivation for doing so is to provide the network transportation of application data from one application to another.

Regarding claim 4, the first network device of claim 1,
wherein the tunnel recursion comprises multi-protocol label switching (MPLS) label switched path (LSP) tunnel recursion, resource reservation protocol-traffic engineering (RSVP-TE) tunnel recursion, segment routing-traffic engineering (SR-TE) tunnel recursion, segment routing-best effort (SR-BE) tunnel recursion, generic routing encapsulation (GRE) tunnel recursion, Internet Protocol version 4 (IPv4) tunnel recursion, or Internet Protocol version 6 (IPv6) tunnel recursion (Because the previous limitation has multiple alternatives and it is only require the examiner  to select one alternative. The examiner chooses to select "wherein the manner of performing route recursion comprises Internet Protocol (IP) recursion”. Since these limitations are linked to another alternatives that is not selected, therefore, these limitations are not examined). 

Regarding claim 8,
Cassar teaches a second network device, comprising: a processor; and a memory coupled to the processor and configured to store instructions that, when executed by the processor, cause the second network device to be configured to:
obtain Border Gateway Protocol (BGP) routing information (Para 0100 - PE Right 22 is connected to a customer site and learns prefix 124.2.2.0/24 from the site. The VRF on the interface connected to the customer site is configured with an export route-target of 100:1 and a route distinguisher of 1:1.), wherein the BGP routing information comprises a destination address, a next-hop address for the destination address, and attribute information (Para 0100 and Fig. 6 - PE Right 22 advertises an BGP VPNv4 update with a next hop of 123.1.1.2 (the transport address of PE Right) and the destination address prefix 124.2.2.0/24 to PE left 20; So, PE Left 20 will interpret this as a next hop on the tunnel overlay network in the RiV based on attributes of the advertised prefix), and wherein the attribute information indicates a manner of performing route recursion on the next-hop address by a first network device (Para 0069 and Fig. 5 - the example of a VPN prefix 100.4.4.0/24 advertised using BGP with a next hop of 123.1.1.4. This BGP VPNv4 update is interpreted as an instruction that a VPN prefix 100.4.4.0/24 is reachable by tunneling to 123.1.1.4; Para 0075 - the prefix 100.4.4.0/24 will be installed so as to send traffic via a tunnel interface (as a recursive route which resolves to a prefix through a tunnel interface). The BGP next hop is used as the tunnel endpoint address; and Para 0091-0092 - based on attributes of the advertised prefix, an operator could decide that traffic going to prefixes advertised with community A should be resolved in RiV A and are consequently transported through tunnel 1 with output feature set 1. Prefixes with community B also behind PE2 should be resolved in RiV B and consequently transported through tunnel 2 with output feature set 2).
send the BGP routing information to the first network device (Para 0100 and Fig. 6 - Right 22 advertises an BGP VPNv4 update with a next hop of 123.1.1.2  and the destination address prefix 124.2.2.0/24 to PE left 20; So, PE Left 20 will interpret this as a next hop on the tunnel overlay network in the RiV based on attributes of the advertised prefix)
Cassar does not explicitly disclose
wherein the attribute information indicates a manner of performing route recursion on the next-hop address by a first network device, and wherein the manner of performing route recursion comprises either Internet Protocol (IP) recursion or tunnel recursion;
send the BGP routing information to the first network device to instruct the first network device to:
perform the IP recursion on the next-hop address when the attribute information indicates to perform the IP recursion on the next-hop address, wherein the IP recursion comprises determining a direct next-hop address; and 
perform the tunnel recursion on the next-hop address when the attribute information indicates to perform the tunnel recursion, wherein the tunnel recursion comprises determining a tunnel identifier. 
Rekhter teaches:
wherein the attribute information indicates a manner of performing route recursion on the next-hop address by a first network device, and wherein the manner of performing route recursion comprises either Internet Protocol (IP) recursion or tunnel recursion (because this limitation has multiple alternatives and it is only require the examiner to select one alternative. The examiner chooses to select the first alternative "wherein the manner of performing route recursion comprises Internet Protocol (IP) recursion”: Fig. 5: fifth row of fig. 5 stated that the update message from PE1 includes attribute values “AFI = IPv4” which associates a particular Network Layer protocol with the next hop information; and Col. 59 lines 62-65 - Address Family Identifier (AFI): This field carries the identity of the Network Layer protocol associated with the Network Address that follows, So, based on the AFI attribute information (IPv4) from the received message, the manner of performing route recursion (IP recursion) is determined)
send the BGP routing information to the first network device to instruct the first network device to:
perform the IP recursion on the next-hop address when the attribute information indicates to perform the IP recursion on the next-hop address, wherein the IP recursion comprises determining a direct next-hop address (Col. 20, lines 11-20 - In response to this message, PE2 extracts the NLRI field's VPN-IPv4 value and decodes it into a VPN identifier and an IPv4 address prefix. In its FIB for that VPN, it creates an FIB entry that maps the IPv4 prefix to a next hop and a tag-stack operation. The next-hop value is PE1's address (since PE1's address appeared in the message's next-hop field). The tag-stack operation is "push tag value T3 onto the tag stack." Since PE1 is not a direct neighbor of PE2, this is a recursive FIB entry)
perform the tunnel recursion on the next-hop address when the attribute information indicates to perform the tunnel recursion, wherein the tunnel recursion comprises determining a tunnel identifier (Because the previous limitation has multiple alternatives and it is only require the examiner  to select one alternative. The examiner chooses to select "wherein the manner of performing route recursion comprises Internet Protocol (IP) recursion”. Since these limitations are linked to another alternatives that is not selected, therefore, these limitations are not examined). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cassar to include the teachings of Rekhter. The motivation for doing so is to provide the network transportation of application data from one application to another.

Regarding claim 9, the second network device of claim 8,
Cassar teaches wherein the manner of performing the route recursion on the next-hop address comprises one of:
skipping performing the route recursion on the next-hop address;
performing the IP recursion on the next-hop address, wherein a first type of IP recursion comprises common IP recursion or FlowSpec route recursion;
performing the tunnel recursion on the next-hop address (Para 0075 - the prefix 100.4.4.0/24 will be installed so as to send traffic via a tunnel interface (as a recursive route which resolves to a prefix through a tunnel interface). The BGP next hop is used as the tunnel endpoint address), wherein a second type of tunnel recursion comprises multi-protocol label switching (MPLS) label switched path (LSP) tunnel recursion, resource reservation protocol-traffic engineering (RSVP-TE) tunnel recursion, segment routing-traffic engineering (SR-TE) tunnel recursion, segment routing-best effort (SR-BE) tunnel recursion, generic routing encapsulation (GRE) tunnel recursion, Internet Protocol version 4 (IPv4) tunnel recursion, or Internet Protocol version 6 (IPv6) tunnel recursion (because this limitation has multiple alternatives and it is only require the examiner  to select one alternative. The examiner chooses to select "generic routing encapsulation (GRE) tunnel recursion" to examine: Para 0095 - when the tunnel used is a GRE tunnel, this is made up of an IP header followed by a GRE header. The IP header contains the destination in the transport network that would lead to the correct tunnel endpoint); or
performing the IP recursion and the tunnel recursion on the next-hop address.


Claims 2, 6, 10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cassar in view of Rekhter, and further in view of Filsfils et al. Publication No. US 2015/0304206 A1 (Filsfils hereinafter).

Regarding claim 2, the first network device of claim 1,
Cassar does not explicitly disclose
wherein the instructions further cause the first network device to be configured to skip performing the route recursion on the next-hop address when the attribute information indicates not to perform the route recursion. 
Filsfils teaches:
wherein the instructions further cause the first network device to be configured to skip performing the route recursion on the next-hop address when the attribute information indicates not to perform the route recursion (Para 0219 - For BGP intra-resolution, if the ingress PE is able to decode the EPS-Attribute, then the ingress PE would receive these BGP3107 routes and does not install them in its RIB/FIB (N flag is set)). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cassar to include the teachings of Filsfils. The motivation for doing so is to interconnect various autonomous systems that operate under different administrative domains in order to improve routing scalability.

Regarding claim 6, the first network device of claim 1,
Cassar does not explicitly disclose
wherein the attribute information comprises a BGP extended communities attribute, wherein the BGP extended communities attribute comprises a type field and a flag field, wherein the type field indicates to control the route recursion of the next-hop address, and wherein the flag field controls the manner of performing the route recursion on the next-hop address. 
Filsfils teaches:
wherein the attribute information comprises a BGP extended communities attribute, wherein the BGP extended communities attribute comprises a type field and a flag field, wherein the type field indicates to control the route recursion of the next-hop address, and wherein the flag field controls the manner of performing the route recursion on the next-hop address (Para 0218-0221 - The “BIR Ext-Comm” is a BGP Intra Resolution (BIR) extended community that indicates that the BGP Intra Resolution feature should be executed on this route. if the ingress PE is able to decode the BIR extended-community, then the ingress PE knows it should apply the BGP intra-resolution to the received route from the EPE controller. Upon receiving the L/8 route, the ingress PE (e.g., A) would look whether it has a BGP Peering Route to resolve the nhop. If so, it would resolve it and install in RIB/FIB the resolved route: L/8=>3.3.3.3 and push 9001; and 3.3.3.3=>oif= . . . and push 64). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cassar to include the teachings of Filsfils. The motivation for doing so is to interconnect various autonomous systems that operate under different administrative domains in order to improve routing scalability.
- 29 -DOCS 123144-014UT1/2670836.1- 29 -DOCS 123144-014UT1/2670836.1
Regarding claim 10, the second network device of claim 8,
Claim 10 is analyzed and interpreted as a second network device of claim 6.


Regarding claim 12, the first network device of claim 8,
Cassar does not explicitly disclose
wherein before obtaining the BGP routing information, the instructions further cause the second network device to be configured to obtain policy information, wherein the policy information indicates for the second network device to add the attribute information to the BGP routing information that is to be advertised to the first network device. 
Filsfils teaches:
wherein before obtaining the BGP routing information, the instructions further cause the second network device to be configured to obtain policy information, and wherein the policy information indicates for the second network device to add the attribute information to the BGP routing information that is to be advertised to the first network device (Para 0216 - To implement an EPE policy, the EPE Controller would send to the ingress PE an IPv4 non-labelled route with nhop recursing on the chosen eBGP original next-hop NLRI <L/8>, nhop 1.0.1.2, AS Path {AS2, AS4}, high local-pref, BIR Ext-Comm; wherein the “BIR Ext-Comm” is a BGP Intra Resolution (BIR) extended community that indicates that the BGP Intra Resolution feature should be executed on this route). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cassar to include the teachings of Filsfils. The motivation for doing so is to interconnect various autonomous systems that operate under different administrative domains in order to improve routing scalability.

Regarding claim 13, the first network device of claim 12,
Cassar does not explicitly disclose
wherein the instructions further cause the second network device to be configured to obtain the BGP routing information based on the policy information. 
Filsfils teaches:
wherein the instructions further cause the second network device to be configured to obtain the BGP routing information based on the policy information (Para 0167-0170 - Policy: *Prefer via AS2*; controller X programs H with a static SR route to L/8 which pushes the SID list {64, 9001} (i.e., use the interface from C to D)). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cassar to include the teachings of Filsfils. The motivation for doing so is to interconnect various autonomous systems that operate under different administrative domains in order to improve routing scalability.- 29 -DOCS 123144-014UT1/2670836.1


Regarding claim 14, the first network device of claim 12,
Cassar does not explicitly disclose
wherein the policy information further comprises specified address information, wherein the specified address information indicates an address set, and wherein the policy information indicates for the second network device to add the attribute information to the BGP routing information that comprises the destination address and that is to be advertised to the first network device. 
Filsfils teaches:
wherein the policy information further comprises specified address information, wherein the specified address information indicates an address set, and wherein the policy information indicates for the second network device to add the attribute information to the BGP routing information that comprises the destination address and that is to be advertised to the first network device (Para 0216 - Policy: *Prefer via any interface to any peer in the group 9008 connected to egress PE C*; X programs H with a static SR route to L/8 which pushes the SID list {64, 9008} (i.e., use any interface from C to H and E of AS3)). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cassar to include the teachings of Filsfils. The motivation for doing so is to interconnect various autonomous systems that operate under different administrative domains in order to improve routing scalability.- 29 -DOCS 123144-014UT1/2670836.1


Regarding claim 15, the first network device of claim 14,
Cassar does not explicitly disclose
wherein the instructions further cause the second network device to be configured to obtain the BGP routing information based on the policy information when the destination address is in the address set. 
Filsfils teaches:
wherein the instructions further cause the second network device to be configured to obtain the BGP routing information based on the policy information when the destination address is in the address set (Para 0160 and 0168 - the EPE controller X is able to learn all address set of interfaces that connected to the destination node, the EPE controller X is also able to learn all the eBGP peers attached to C and their related PeerNode SIDs. The EPE controller X is also able to learn all the address set of connected interfaces to multi-hop peers and their related PeerAdj SIDs. So, Based on a specified policy and path selection algorithm, the EPE controller X might then decide to force a host H to obtain routing information for using a specific routing path to L/8 via C). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cassar to include the teachings of Filsfils. The motivation for doing so is to interconnect various autonomous systems that operate under different administrative domains in order to improve routing scalability.- 29 -DOCS 123144-014UT1/2670836.1



Regarding claim 16, the first network device of claim 12,
Cassar does not explicitly disclose
wherein the second network device obtains the policy information by: obtaining the policy information based on a command line configuration; receiving a message from a control and management device, wherein the message comprises the policy information; and running algorithm software to automatically generate the policy information. 
Filsfils teaches:
wherein the second network device obtains the policy information by: obtaining the policy information based on a command line configuration; receiving a message from a control and management device, wherein the message comprises the policy information; and running algorithm software to automatically generate the policy information (Para 0140 - The EPE controller may also collect business policies or other decision-affecting policies for its path selection algorithms; and Para 0216 - To implement an EPE policy, the EPE Controller would send to the ingress PE an IPv4 (or IPv6) non-labelled route with nhop recursing on the chosen eBGP original next-hop). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cassar to include the teachings of Filsfils. The motivation for doing so is to interconnect various autonomous systems that operate under different administrative domains in order to improve routing scalability.- 29 -DOCS 123144-014UT1/2670836.1


Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Filsfils Publication No. US 2015/0304206 A1 (Filsfils hereinafter) in view of Rekhter et al. Patent No. US 7,369,556 B1 (Rekhter hereinafter).

Regarding claim 17,
Filsfils teaches a control and management device, comprising: a processor; and a memory coupled to the processor and configured to store instructions that, when executed by the processor, cause the control management device to be configured to:
generate a message comprising policy information, wherein the policy information indicates for a second network device to add attribute information to Border Gateway Protocol (BGP) routing information that is to be advertised to a first network device, wherein the BGP routing information comprises a destination address, a next-hop address for the destination address, and the attribute information (Para 0140 - The EPE controller may also collect business policies or other decision-affecting policies for its path selection algorithms; Para 0216-0217 - To implement an EPE policy, the EPE Controller would send to the ingress PE an IPv4 non-labelled route with nhop recursing on the chosen eBGP original next-hop, wherein the sending message includes information such as: destination NLRI <L/8>, next-hop address nhop 1.0.1.2, and attribute information BIR Ext-Comm).
send the message to the second network device (Para 0218 - the EPE controller sends the recursive BGP route and lets the ingress PE perform the resolution. The resolution can be performed either as BGP intra-resolution, or else in a backward compatible mode).
Filsfils does not explicitly disclose
wherein the attribute information indicates a manner of performing route recursion on the next-hop address by the first network device and wherein the manner of performing route recursion comprises either Internet Protocol (IP) recursion or tunnel recursion;
send the message to the second network device to instruct the second network device to:
perform the IP recursion on the next-hop address when the attribute information indicates to perform the IP recursion on the next-hop address, wherein the IP recursion comprises determining a direct next-hop address; and 
perform the tunnel recursion on the next-hop address when the attribute information indicates to perform the tunnel recursion, wherein the tunnel recursion comprises determining a tunnel identifier. 
Rekhter teaches:
determine a manner of performing route recursion on the next-hop address based on attribute information, wherein the manner of performing route recursion comprises either Internet Protocol (IP) recursion or tunnel recursion (because this limitation has multiple alternatives and it is only require the examiner to select one alternative. The examiner chooses to select the first alternative "wherein the manner of performing route recursion comprises Internet Protocol (IP) recursion”: Fig. 5: fifth row of fig. 5 stated that the update message from PE1 includes attribute values “AFI = IPv4” which associates a particular Network Layer protocol with the next hop information; and Col. 59 lines 62-65 - Address Family Identifier (AFI): This field carries the identity of the Network Layer protocol associated with the Network Address that follows, So, based on the AFI attribute information (IPv4) from the received message, the manner of performing route recursion (IP recursion) is determined)
send the message to the second network device to instruct the second network device to:
perform the IP recursion on the next-hop address when the attribute information indicates to perform the IP recursion on the next-hop address, wherein the IP recursion comprises determining a direct next-hop address (Col. 20, lines 11-20 - In response to this message, PE2 extracts the NLRI field's VPN-IPv4 value and decodes it into a VPN identifier and an IPv4 address prefix. In its FIB for that VPN, it creates an FIB entry that maps the IPv4 prefix to a next hop and a tag-stack operation. The next-hop value is PE1's address (since PE1's address appeared in the message's next-hop field). The tag-stack operation is "push tag value T3 onto the tag stack." Since PE1 is not a direct neighbor of PE2, this is a recursive FIB entry)
perform the tunnel recursion on the next-hop address when the attribute information indicates to perform the tunnel recursion, wherein the tunnel recursion comprises determining a tunnel identifier (Because the previous limitation has multiple alternatives and it is only require the examiner  to select one alternative. The examiner chooses to select "wherein the manner of performing route recursion comprises Internet Protocol (IP) recursion”. Since these limitations are linked to another alternatives that is not selected, therefore, these limitations are not examined). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Filsfils to include the teachings of Rekhter. The motivation for doing so is to provide the network transportation of application data from one application to another.

Regarding claim 18, the control and management device of claim 17,
Filsfils teaches:
wherein the policy information further comprises specified address information, wherein the specified address information indicates an address set, and wherein the policy information indicates for the second network device to add the attribute information to the BGP routing information that comprises the destination address in the address set and that is to be advertised to the first network device (Para 0216 - Policy: *Prefer via any interface to any peer in the group 9008 connected to egress PE C*; X programs H with a static SR route to L/8 which pushes the SID list {64, 9008} (i.e., use any interface from C to H and E of AS3); and Para 0160, 0168 - the EPE controller X is able to learn all address set of interfaces that connected to the destination node, the EPE controller X is also able to learn all the eBGP peers attached to C and their related PeerNode SIDs. The EPE controller X is also able to learn all the address set of connected interfaces to multi-hop peers and their related PeerAdj SIDs. So, Based on a specified policy and path selection algorithm, the EPE controller X might then decide to force a host H to obtain routing information for using a specific routing path to L/8 via C). 


Regarding claim 19, the control and management device of claim 17,
Filsfils teaches:
wherein the attribute information comprises a BGP extended communities attribute, wherein the BGP extended communities attribute comprises a type field and a flag field, wherein the type field indicates to control the route recursion of the next-hop address, and wherein the flag field controls the manner of performing the route recursion on the next-hop address (Para 0218-0221 - The “BIR Ext-Comm” is a BGP Intra Resolution (BIR) extended community that indicates that the BGP Intra Resolution feature should be executed on this route. if the ingress PE is able to decode the BIR extended-community, then the ingress PE knows it should apply the BGP intra-resolution to the received route from the EPE controller. Upon receiving the L/8 route, the ingress PE (e.g., A) would look whether it has a BGP Peering Route to resolve the nhop. If so, it would resolve it and install in RIB/FIB the resolved route: L/8=>3.3.3.3 and push 9001; and 3.3.3.3=>oif= . . . and push 64). 
- 29 -DOCS 123144-014UT1/2670836.1
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956. The examiner can normally be reached Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 571-270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        
/YOUNES NAJI/Primary Examiner, Art Unit 2445